Title: From George Washington to John Hancock, 9 February 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge 9th February 1776

In Compliance with the resolves of Congress, I have applied to General Howe for the exchange of Mr Lovell, a Copy of my Letter & his answer thereto you have inclosed.
Captain Watters & Captain Tucker, who Command two of the Armed Schooners, have taken & Sent into Gloster, a Large Brigantine Laden with wood, 150 Butts for water, & 40 Suits of Bedding, bound from La Have in Nova Scotia for Boston—She is one of the transports in the Ministerial Service, the Captain Says that he was at Halifax the 17th January, & that General Massey was arrived there with two Regiments from Irland.
the different prizes were all Libelld immediatly on receipt of the Resolves of Congress pointing out the Mode, but none of them yet brought to trial, owing to a difference between the Law past in this Province, and the Resolutions of Congress, the General Court are Makeing an ammendment to their Law by which the difficultys that now occur will be removed, as I understand it is to be made Conformable to your resolves—the unavoidable delay attending the bringing the Captures to trial is grievously Complain’d of, by the Masters of these vessels, as well as the Captors—many of the former, have aplied for Liberty to go away without waiting the decision, which I have granted them.
I beg Leave to recall the attention of Congress to their appointing a Commissary in these parts, to attend the providing of necessarys for the prisoners, who are dispersed in these

Provinces—Complaints are made by Some of them, that they are in want of bedding & many other things; as I understand that Mr Franks has undertaken that business, I wish he was orderd to send a deputy immediatly, to See that the prisoners get what is allowed them by Congress, allso to Supply the Officers with money as they may have occasion, it will Save me much time & much trouble.
there are yet but few Companys of the Militia come in, this delay will, I am much affraid, frustrate the intention of their being Called upon—as the Season is slipping fast away when they may be of Service.
the demands of the Army were So very pressing before your Last remittence Came to hand, that I was under the necessity of borrowing £25,000 Lawful money from this province, they very chearfully Lent it, & pass’d a vote for as much more, if required, I have not repaid the Sum borrowed, as I may Stand in need of it, before the arrival of another Supply, which the demands of the Commissary General, Quartermaster General, & paying off the arrearages, will very Soon require.
Your esteemd favour of the 29th Ultimo is just Come to hand, it makes me very happy to find my Conduct, hath met the approbation of Congress—I am entirely of your opinion, that Should an accommodation take place, the terms will be Severe or favorable, in proportion to our ability to resist, and that we ought to be on a respectable footing to receive their Armaments in the Spring—but how far we shall be provided with the Means, is a Matter I profess not to Know, under my present unhappy want of, Arms, Ammunition, and I may add men, as our Regiments are very incomplete, the recruiting goes on very Slow, and will, I apprehend be more So, if for other Service the men receive a bounty, & none is given here.
I have tried every Method I Coud think of to procure Arms for our men, they realy are not to be had in these Governments belonging to the Pub⟨lic⟩ and if Some method is not fallen upon, in the Southern Governments to Supply us, We shall be in a distressd Situation for want of them, there are near 2000 men now in Camp, without firelocks, I have wrote to the Committee of Newyork this day, requesting them to send me those Arms, which were taken from the disaffected in that Government, the Congress interesting themselves in this request, will

doubtless have a good effect—I have Sent Officers into the Country with money to purchass Arms in the different towns, Some have returnd, & brought in a few, many are Still out, what their Success will be, I cannot determine.
I was in great hopes, that the expresses Resolved to be establisd between this place & Philadelphia woud ’ere now have been fixt—it woud, in my opinion, rather Save, than increase the expence, as many horses are destroyed by one man Comeing the whole way, it will certainly be more expeditious, & Safer than writeing by the post, or private hands, which I am often under the necessity of doing. I am with great respect Sir Your most Ob. H. Sert

Go: Washington

